DETAILED ACTION
Election/Restrictions
Applicant’s election of  Group I, encompassing claims 1-6 in the reply filed on 12/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 7-11 are withdrawn due to non-elected subject matter.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Referring to claim 2, the limitation “wherein the one or more receive coils includes a sine coil and a cosine coil” is indefinite or unclear.
When considering only one coil from the one or more receive coils, it is not possible to have one coil having a sine coil and a cosine coil.
Therefore, claim 2 is unclear.

  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) or (a) (2) as being anticipated  by Merz et al. (US20190017845, hereinafter Merz).
Referring to claim 1, Merz discloses a position sensor (figure 2), comprising: a printed circuit board; and
one or more receive coils formed on the printed circuit board (one of 22a or 22b or 22c), 
each of the one or more receive coils including first traces formed on a top surface of the printed circuit board; second traces formed on a bottom surface of the printed circuit board (The conductors of the coils 20, 22 can be arranged just in two planes, for example on the two sides of the stator printed circuit board 18); and
vias (37) formed through the printed circuit board to connect the first traces with the second traces (see paragraph 0047 and 0052); 
wherein a correction area is formed with the first traces or the second traces that correct signals from the one or more receive coils resulting from signals from a bad area formed by the vias (the conductors on both sides and vias 37 of 22 in figure 2).  

Referring to claim 3, Merz discloses the position sensor of claim 1, further including a transmit coil formed on the printed circuit board that generates a magnetic field Bz that is normal to the top surface and the bottom surface of the printed circuit board (transmit coil 20 on board 80).

Referring to claim 4, Merz discloses the position sensor of claim 3, wherein the correction area is determined by calculating (Bz/BN)*(badarea), where BN is a magnetic field in the plane of the top surface and the bottom surface of the printed circuit board (by having structure of Merz, it satisfy this limitation; the structure is what it is, not how it's made by different processes; Note: this limitation do not provide any positive structural limitation) .

Referring to claim 5, Merz discloses the position sensor of claim 1,  The position sensor of claim 4, wherein the bad area is given by the distance between adjoining vias times the thickness of the printed circuit board (by having structure of Merz, it satisfy this limitation;  the structure is what it is, not how it’s made by different processes; Note: this limitation do not provide any positive structural limitation).

Referring to claim 6, Merz discloses  the position sensor of claim 5, wherein the magnetic fields Bz and BN can be determined by a simulation based on a construction of the transmitter coil and the one or more receive coil (by having structure of Merz, it satisfy this limitation;  the structure is what it is, not how it’s made by different processes such as stimulation; Note: this limitation do not provide any positive structural limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  2 is rejected under 35 U.S.C. 103 as being unpatentable over  Merz in view of Oshinubi et al. (US20200116529, hereinafter Oshinubi).

Referring to claim 3, Merz discloses the position sensor of claim 1,  wherein the one or more receive coils includes a sine coil and a cosine coil.

Oshinubi discloses the position sensor of claim 1,  wherein the one or more receive coils includes a sine coil and a cosine coil (see figures 2-3).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the position sensor of Merz to have a sine coil and/or a cosine coil as taught by Oshinubi in order to have a more robust measurement is possible (paragraph 0073 of Oshinubi) and the sensor system can exhibit a very high sensitivity …. it is possible to enhance the reliability of the ascertained values of the at least one rotation characteristic, in particular, of the angular position Φ (see paragraph 0046 of Oshinubi).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847